                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 CARLOS J. HERNANDEZ,

        Plaintiff,

 v.                                                                  Case No. 1:17-CV-327

 WILLIE SMITH, et al.,                                               HON. GORDON J. QUIST

       Defendants.
 _____________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On October 30, 2018, Magistrate Judge Kent issued a Report and Recommendation

(R & R) recommending that the Court grant Defendants’ motion for dismissal of Plaintiff’s action

as a sanction for his failure to attend his deposition. The Court has reviewed the R & R. The

R & R was sent to Plaintiff on October 31, 2018. After Plaintiff notified the Court that his address

had changed, the R & R was resent to Plaintiff on November 14, 2018. No objections have been

filed pursuant to 28 U.S.C. § 636(b). Therefore, the Court will adopt the R & R.

       THEREFORE, IT IS HEREBY ORDERED that the October 30, 2018, Report and

Recommendation (ECF No. 78) is approved and adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ motion to dismiss Plaintiff’s case as a

sanction for failing to appear at his deposition is GRANTED for the reasons set forth in the R & R.

       A separate judgment will enter.

       This case is concluded.


Dated: December 17, 2018                                      /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE
